
QuickLinks -- Click here to rapidly navigate through this document




EXHIBIT 10c



BRISTOL-MYERS SQUIBB COMPANY

TeamShare Stock Option Plan
(as amended and restated effective as of September 10, 2002)


        1.    Purpose:    The purpose of the TeamShare Stock Option Plan (the
"Plan") as amended and restated effective as of September 10, 2002 is to advance
the interests of Bristol-Myers Squibb Company, its Subsidiaries and Affiliates
by giving substantially all Employees a stake in the Company's future growth, in
the form of stock options, thereby improving such Employees' long-term
incentives and aligning their interests with those of the Company's
shareholders.

        2.    Definitions:    For purposes of this Plan:

        (a)  "Affiliate" shall mean any entity in which the Company has an
ownership interest of more than 50%.

        (b)  "Code" shall mean the Internal Revenue Code of 1986, as amended.

        (c)  "Common Stock" shall mean the Company's common stock (par value
$.10 per share).

        (d)  "Company" shall mean Bristol-Myers Squibb Company.

        (e)  "Disability" or "Disabled" shall mean qualifying for and receiving
payments under a long-term disability pay plan maintained by the Company or any
Subsidiary or Affiliate or as required by or available under applicable local
law.

        (f)    "Employee" shall mean any individual employed by the Company or
any Subsidiary or Affiliate excluding leased employees within the meaning of
Section 414(n) of the Code and key executives of the Company or any of its
Subsidiaries or Affiliates. Employee shall also exclude any person who performs
services for the Company if the Company treats the person for tax or labor law
purposes as an independent contractor. If such person is subsequently determined
to be an employee of the Company by the Internal Revenue Service or any other
federal, state or local governmental agency or competent court of authority, he
will become an Employee on the date that this determination is finally
adjudicated or otherwise accepted by the Company as long as he meets the other
requirements of this Section 2(f). Such person shall not, under any
circumstances, be treated as an Employee for the period of time during which the
Company treated the person as an independent contractor for federal tax purposes
even if the determination of employee status has retroactive effect. In
addition, any person who performs services for the Company, regardless of
whether such person is an employee or independent contractor, shall not be an
Employee for any period of time during which he has agreed in writing that he is
not entitled to participate in the Company's employee benefit plans.

        (g)  "Exchange Act" shall mean the Securities Exchange Act of 1934, as
amended.

        (h)  "Fair Market Value" shall mean the average of the high and low sale
prices of a share of Common Stock on the New York Stock Exchange, Inc. composite
tape on the date of measurement or on any date as determined by the Committee
and if there were no trades on such date, on the day on which a trade occurred
next preceding such date.

        (i)    "Retirement" shall mean termination of the employment of an
Employee with the Company or any Subsidiary or Affiliate on or after (i) the
Employee's 65th birthday or (ii) the Employee's 55th birthday if the Employee
has completed 10 years of service with the Company, its Subsidiaries and/or its
Affiliates. For purposes of this Section 2(i) and all other purposes of this
Plan, Retirement shall also mean termination of employment of an Employee with
the Company

1

--------------------------------------------------------------------------------




or a Subsidiary or Affiliate for any reason (other than the Employee's death,
disability, resignation, willful misconduct or activity deemed detrimental to
the interests of the Company) where, on termination, (iii) the Employee's age
plus years of service (rounded up to the next higher whole number) equals at
least 70 and the Employee has completed 10 years of service with the Company,
its Subsidiaries and/or its Affiliates or (iv) the employee is at least 50 years
of age and the employee has completed 10 years of service with the Company, its
Subsidiaries and/or its Affiliates provided the Optionee executes a general
release agreement and, where applicable, a non-solicitation and/or non-compete
agreement with the Company. This section 2(i)(iv) shall expire on January 31,
2003.

        (j)    "Subsidiary" shall mean any corporation which at the time
qualifies as a subsidiary of the Company under the definition of "subsidiary
corporation" in Section 424 of the Code.

        3.    Shares Available for Options:    The amount of shares of the
Company's stock which may be issued for options granted under the Plan shall not
exceed 66,000,000 as adjusted to reflect the February 7, 1997 and February 5,
1999 two-for-one stock splits, and subject to further adjustment under Section 9
hereof.

        4.    Administration:    The Plan shall be administered under the
supervision of the Board of Directors of the Company which shall exercise its
powers, to the extent herein provided, through the agency of the Compensation
and Management Development Committee (the "Committee") appointed by the Board of
Directors of the Company and shall consist of not less than three directors who
shall serve at the pleasure of the Board.

        The Committee, from time to time, may adopt rules and regulations for
carrying out the provisions and purposes of the Plan and make such other
determinations, not inconsistent with the terms of the Plan, as the Committee
shall deem appropriate. The interpretation and construction of any provision of
the Plan by the Committee shall, unless otherwise determined by the Board of
Directors, be final and conclusive.

        The Committee shall maintain a written record of its proceedings. A
majority of the Committee shall constitute a quorum, and the acts of a majority
of the members present at any meeting at which a quorum is present, or acts
unanimously approved in writing, shall be the acts of the Committee.

        Notwithstanding the foregoing, the Committee may designate persons other
than members of the Committee to carry out such responsibilities of the
Committee under the Plan as it may deem appropriate. The delegation of
responsibilities will be effected by written instrument executed by the
Committee.

        5.    Eligibility:    An option may be granted to an Employee who is
actively employed with the Company or any Subsidiary or Affiliate on the grant
date provided the Employee regularly works or is anticipated to regularly work
at least 1,000 hours in a twelve (12) consecutive month period.

        The adoption of this Plan shall not be deemed to give any Employee any
right to be granted an option to purchase Common Stock of the Company, except to
the extent and upon such terms and conditions as may be determined by the
Committee.

        6.    Stock Options:    Stock options under the Plan shall consist of
nonqualified stock options.

        Each option shall be subject to the following terms and conditions:

        (a)  Grant of Options.    The Committee shall (1) determine the date(s)
on which options may be granted, (2) select the Employees to whom options may be
granted or offered subject to collective bargaining where required,
(3) determine the number of shares to be covered by each option so granted,
(4) determine the terms and conditions (not inconsistent with the Plan) of any
option granted hereunder (including but not limited to restrictions upon the
options, conditions of

2

--------------------------------------------------------------------------------

their exercise, or on the shares of Common Stock issuable upon exercise
thereof), and (5) prescribe the form of the instruments necessary or advisable
in the administration of options.

        (b)  Terms and Conditions of Option.    Any option granted under the
Plan shall be evidenced by a Stock Option Agreement executed by the Company, in
such form as the Committee shall approve, which agreement shall be subject to
the following terms and conditions and shall contain such additional terms and
conditions not inconsistent with the Plan. Unless the Optionee rejects such
Stock Option Agreement in writing, the Optionee shall be deemed to have accepted
the Stock Option Agreement and shall be bound by all of the terms and conditions
of the Stock Option Agreement and the Plan.

        (1)  Number of Shares Subject to an Option.    The Stock Option
Agreement shall specify the number of shares of Common Stock subject to the
Agreement.

        (2)  Option Price.    The purchase price per share of Common Stock
purchasable under an option will be determined by the Committee but will be not
less than the Fair Market Value in U.S. dollars of a share of Common Stock on
the date of the grant of such option.

        (3)  Option Period.    The period of each option shall be fixed by the
Committee, but no option shall be exercisable after the expiration of ten years
from the date the option is granted.

        (4)  Consideration.    Each optionee, as consideration for the grant of
an option, shall remain in the continuous employ of the Company or of one of its
Subsidiaries or Affiliates for at least one year from the date of the granting
of such option, and no option shall be exercisable until after the completion of
such one year period of employment by the optionee.

        (5)  Exercise of Option.

        (a)  An option shall be exercised by delivering notice to the Company or
its designee at such address and in such form as shall be designated by the
Committee from time to time or pursuant to such other procedures that may be
established by the Committee from time to time for the exercise of options.

        (b)  An option shall be exercised by any of the following methods:

          (i)  Delivery of written notice to the Company or its designee of
intention to exercise, including a certified personal check, certified broker's
check or bank draft to cover the exercise price and estimated withholding taxes;

        (ii)  Delivery of written notice to the Company or its designee of
intention to exercise, including a certified personal check, certified broker's
check or bank draft to cover the exercise price and the authorization for the
Company or its designee to withhold the appropriate number of shares being
exercised to cover the optionee's withholding tax liability. The certified
personal check, certified broker's check or bank draft should also include the
current value of one share of Common Stock;

        (iii)  Delivery of written or verbal notice to the Company or its
designee of intention to exercise the option by means of selling the appropriate
number of shares to cover the exercise price, broker's commissions and other
related expenses, if any, and the authorization for the Company or its designee
to withhold the appropriate number of shares being exercised to cover the
optionee's withholding tax liability.

        (c)  The Committee shall have the authority to establish procedures
under all methods, including without limitation the designation of the brokerage
firm or firms through which exercises shall be effected.

3

--------------------------------------------------------------------------------

        (d)  Under all of the methods indicated in (b) above, the option
exercise price shall be paid in full at the time of exercise in U.S. dollars,
and the Company shall require the optionee to pay the Company in U.S. dollars at
the time of exercise the amount of tax required to be withheld by the Company
under applicable foreign, federal, state and local withholding tax laws. In no
case may an option be exercised by the methods described in (i) and (ii) above
as to less than 50 shares at any time (or the remaining shares covered by the
option if less than 50) during the term of the option; an option may be
exercised as to no less than 200 shares by method (iii) unless less than 200
shares remain at the time of exercise. The Company may establish other minimum
exercise levels to reflect the impact of stock splits and other such events upon
outstanding awards.

        (e)  Except as provided in subsections (7), (8), (9), and (10), an
optionee must be an Employee at the time of exercise of an option.

        (f)    Notwithstanding anything in the Plan to the contrary, the Company
may, in its sole discretion, allow the exercise of a lapsed grant if the Company
determines that: (i) the lapse was solely the result of the Company's inability
to execute the exercise of an option award due to conditions beyond the
Company's control and (ii) the optionee made valid and reasonable efforts to
exercise the award. In the event the Company makes such a determination, the
Company shall allow the exercise to occur as promptly as possible following its
receipt of exercise instructions subsequent to such determination.

        (6)  Nontransferability of Options.    No option granted under the Plan
shall be transferable by the optionee otherwise than by will or by the laws of
descent and distribution, and such option shall be exercisable, during the
optionee's lifetime, only by the optionee.

        (7)  Termination.    An optionee who terminates employment with the
Company or any Subsidiary or Affiliate (other than by Retirement, Disability or
death) subsequent to the third anniversary of the grant date may exercise the
vested portion of such option (as such vesting is set forth in the Stock Option
Agreement), until the earlier of three months from the optionee's termination
date or the expiration of the option period set forth therein. In the case of an
optionee who terminates employment prior to the full vesting of the award, the
unvested portion of the option will lapse unless the Committee has exercised its
discretionary authority to accelerate the vesting of all or part of such option.
The Committee does not, however, have the authority to accelerate the vesting of
any option that has been outstanding for less than one year.

        If an optionee is laid off or granted a leave of absence under a policy
of the Company or any Subsidiary or Affiliate, his absence from work shall be
treated as though the optionee remained in the employ of the Company, Subsidiary
or Affiliate, provided that (i) in the case of a leave of absence, the optionee
returns to work at the end of the approved period of absence and (ii) in the
case of a layoff, the optionee returns to work within twelve months of the date
the period of layoff commenced. An optionee who does not return to work as set
forth above shall be treated as if his employment terminated effective as of
(i) the date the optionee was scheduled to return to work, in the case of an
approved leave of absence and (ii) the expiration of the twelve month period, in
the case of an optionee who is laid off.

        (8)  Retirement.    An optionee who, after having been continuously
employed for one year subsequent to the date of the granting of an option,
retires from the Company or any Subsidiary or Affiliate may exercise such option
on any date after the date of the employee's retirement, but in no event after
the expiration of the option period set forth therein. In the case of an
optionee who retires prior to completing one year of continuous service
subsequent to the grant date, the option will lapse.

4

--------------------------------------------------------------------------------




        (9)  Disability.    An optionee who ceases to be actively employed by
reason of Disability shall be treated as though the optionee remained in the
employ of the Company or a Subsidiary or Affiliate until the earlier of
(i) cessation of payments under a disability pay plan of the Company, Subsidiary
or Affiliate, (ii) the optionee's death, or (iii) the optionee's 65th birthday.

        (10) Death.    In the event of the death of the optionee

        (a)  while in the employ of the Company or of any of its Subsidiaries or
Affiliates and provided the optionee shall have been continuously employed for
one year after the granting of the option, the option shall be exercisable
immediately by the executors, administrators, legatees or distributees of the
optionee's estate, as the case may be, but in no event after the expiration of
the option period set forth therein,

        (b)  while in the employ of the Company or a Subsidiary or Affiliate but
before the first anniversary of the grant, the option will immediately lapse,

        (c)  after Retirement, as defined in Section 2(i), and provided the
optionee shall have been continuously employed for one year after the granting
of the option, the option shall be exercisable immediately by the executors,
administrators, legatees or distributees of the optionee's estate, as the case
may be, but in no event after the expiration of the option period set forth
therein,

        (d)  after termination, but within the three month period indicated in
Section 6(b)(7), and provided the optionee shall have been continuously employed
for three years after the granting of the option, the option shall be
exercisable immediately by the executors, administrators, legatees or
distributees of the optionee's estate, as the case may be, until the earlier of
one year from the date of death or the expiration of the option period set forth
therein.

        In the event any option is exercised by the executors, administrators,
legatees or distributees of the estate of a deceased optionee, the Company shall
be under no obligation to issue stock thereunder unless and until the Company is
satisfied that the person or persons exercising the option are the duly
appointed legal representatives of the deceased optionee's estate or the proper
legatees or distributees thereof.

        (11) Optionees who become Subject to Section 16 of the Exchange
Act.    If, subsequent to the grant date, an optionee becomes subject to
Section 16 of the Exchange Act, the option and all rights of the optionee
thereunder, shall terminate effective as of the day prior to such designation.

        7.    Change in Control:    In the event of a change in control of the
Company prior to the exercise of options granted under this Plan, but after the
optionee has completed one year of continuous employment subsequent to the date
of the granting of an option, all outstanding options shall become immediately
fully vested and exercisable notwithstanding any provisions of the Plan to the
contrary. For the purpose of this Plan a change in control shall be deemed to
have occurred on the earlier of the following dates:

        (a)  The date any entity or person (including a "group" as defined in
Section 13(d)(3) of the Exchange Act) shall have become the beneficial owner of,
or shall have obtained voting control over twenty percent (20%) or more of the
outstanding common shares of the Company;

        (b)  The date the shareholders of the Company approve a definitive
agreement (i) to merge or consolidate the Company with or into another
corporation, in which the Company is not the continuing or surviving corporation
or pursuant to which any common shares of the Company would be converted into
cash, securities or other property of another corporation, other than a

5

--------------------------------------------------------------------------------




merger of the Company in which holders of common shares immediately prior to the
merger have the same proportionate ownership of Common Stock of the surviving
corporation immediately after the merger as immediately before, or (ii) to sell
or otherwise dispose of substantially all the assets of the Company; or

        (c)  The date there shall have been a change in a majority of the Board
of Directors of the Company within a twelve (12) month period unless the
nomination for election by the Company's shareholders of each new director was
approved by the vote of three-fourths of the directors then still in office who
were in office at the beginning of the twelve (12) month period.

        8.    Determination of Breach of Conditions:    The determination of the
Committee as to whether an event has occurred resulting in a forfeiture or a
termination or reduction of the Company's obligations in accordance with the
provisions of the Plan shall be conclusive.

        9.    Adjustment in the Event of Change in Stock:    In the event of
changes in the outstanding Common Stock of the Company by reason of stock
dividends, recapitalization, mergers, consolidations, split-ups, combinations or
exchanges of shares and the like, the aggregate number and class of shares
available under the Plan, the number, class and the price of shares subject to
outstanding options and the minimum number of shares that may be exercised (as
set forth in Section 6(b)(5)(d)) shall be appropriately adjusted by the
Committee, whose determination shall be conclusive.

        10.  Taxes:    In connection with the transfer of shares of Common Stock
to an optionee (or at such earlier date as may be required by local law), the
Company will require the optionee to pay the amount required by any applicable
governmental entity to be withheld or otherwise deducted and paid with respect
to such transfer ("Withholding Tax"). Subject to Section 11 hereof, an optionee
shall satisfy the obligation to pay Withholding Tax by providing the Company
with funds (in U.S. dollars) sufficient to enable the Company to pay such
Withholding Tax or by requiring the Company to retain or to accept upon delivery
thereof by the optionee shares of Common Stock sufficient in value to cover the
amount of such Withholding Tax.

        11.  Employees Based Outside of the United States:    Notwithstanding
any provision of the Plan to the contrary, in order to foster and promote
achievement of the purposes of the Plan or to comply with provisions of laws in
other countries in which the Company, its Affiliates and its Subsidiaries
operate or have Employees, the Committee, in its sole discretion, shall have the
power and authority to (i) determine which Employees employed outside the United
States are eligible to participate in the Plan, (ii) modify the terms and
conditions of options granted to Employees who are employed outside the United
States, (iii) establish subplans, modified option exercise procedures and other
terms and procedures to the extent such actions may be necessary or advisable,
and (iv) grant to Employees employed in countries wherein the granting of stock
options is impossible or impracticable, as determined by the Committee, stock
appreciation rights with terms and conditions that, to the fullest extent
possible, are substantially identical to the stock options granted hereunder. In
addition, the Committee may grant such stock appreciation rights to individuals
who provide services to the Company and who otherwise would be characterized as
employees, but who are not permitted to be Employees of the Company pursuant to
the local laws of the country wherein the workers are employed.

        12.  Amendment of the Plan:    The Board of Directors may amend or
suspend the Plan at any time and from time to time. No such amendment of the
Plan may, however, without the written consent of the optionee, alter or impair
any option.

        13.  Miscellaneous:    By accepting any benefits under the Plan, each
optionee and each person claiming under or through such optionee shall be
conclusively deemed to have indicated acceptance and ratification of, and
consent to, any action taken or made to be taken or made under the Plan by the
Company, the Board, the Committee or any other Committee appointed by the Board.
No

6

--------------------------------------------------------------------------------


participant or any person claiming under or through him shall have any right or
interest, whether vested or otherwise, in the Plan or in any option thereunder,
contingent or otherwise, unless and until all of the terms, conditions and
provisions of the Plan and the Agreement that affect such participant or such
other person shall have been complied with. Nothing contained in the Plan or in
any Agreement shall require the Company to segregate or earmark any cash or
other property. Neither the adoption of the Plan nor its operation shall in any
way affect the rights and powers of the Company or any of its Subsidiaries or
Affiliates to dismiss and/or discharge any Employee at any time.

        The Company shall not be required to issue or deliver any certificate or
certificates for shares of Common Stock purchased upon the exercise of any
option granted under the Plan prior to (i) the admission of such shares to
listing on any stock exchange on which the stock may then be listed, (ii) the
completion of any registration or other qualification of such shares under any
state or federal law or rulings or regulations of any governmental regulatory
body, (iii) the obtaining of any consent or approval or other clearance from any
governmental agency, which the Company shall, in its sole discretion, determine
to be necessary or advisable, and (iv) the payment to the Company, upon its
demand, of any amount requested by the Company for the purpose of satisfying its
liability, if any, to withhold federal, state or local income or earnings tax or
any other applicable tax or assessment (plus interest or penalties thereon, if
any caused by a delay in making such payment) incurred by reason of the exercise
of any option granted under the Plan or the transfer of shares thereupon.

        14.  Term of the Plan:    The Plan shall become effective as of
December 6, 1994 by action of the Board of Directors. The Plan shall terminate
on April 30, 2005 or at such earlier date as may be determined by the Board of
Directors. Termination of the Plan, however, shall not affect the rights of
optionees under options theretofore granted to them, and all unexpired options
shall continue in force and operation after termination of the Plan except as
they may lapse or be terminated by their own terms and conditions.

        15.  Governing Law:    This Plan, and the validity and construction of
any options granted hereunder, shall be governed by the laws of the State of New
York.

7

--------------------------------------------------------------------------------




QuickLinks


EXHIBIT 10c



BRISTOL-MYERS SQUIBB COMPANY TeamShare Stock Option Plan (as amended and
restated effective as of September 10, 2002)
